Citation Nr: 0705040	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for prostate cancer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.  He had additional active duty in support of Operation 
Iraqi Freedom that began in December 2003 that appears to 
have ended in November 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for prostate 
cancer, which he contends is the result of his service in 
Vietnam and exposure to the defoliant Agent Orange therein.  
It is noted that in December 2003 he was recalled to active 
duty.  He appears to have left this period of service in 
November 2006.  Medical records from this period of service 
have not been associated with the claims folder, but must be 
associated prior to appellate consideration.  He reported 
that he was sent home from Iraq with an elevated PSA and for 
post-traumatic stress disorder (PTSD).  He further indicated 
that the Army was giving him a medical separation.  That is 
not reflected on the Separation document on file.

Also on file is a psychiatrist's report of February 2006.  
Reportedly the examiner took his history from the veteran and 
"medical records."  At the end of the report, a diagnosis 
of prostate cancer is recorded.  It is unclear whether this 
comes from records reviewed, the elevated PSA, or the 
veteran's history.  Further, it is unclear if there has been 
additional treatment since February 2004.  The claim has thus 
far been denied on the basis that while there was an elevated 
PSA test result, there was no clinical substantiation of 
prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the service medical 
records from the period of active duty 
that began in December 2003 and appears to 
have ended in November 2006.  Records 
obtained should include any making 
reference to medical discharge.

2.  The appellant should be contacted to 
ascertain whether he has had any prostate 
testing or treatment since February 2006.  If 
so, records should be obtained.  Appellant's 
assistance in identifying and obtaining the 
records should be sought as needed.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If there is information 
in the records suggesting that additional 
testing/examination should be undertaken, 
that should be scheduled in accordance with 
applicable practice.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


